     Case 2:19-cv-01116-KM Document 32 Filed 03/11/21 Page 1 of 7 PageID: 830




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



    HAZEL DAVION,
                                                           Civ. No. 19-1116 (KM)
                     Plaintiff,
                                                                   OPINION
    v.

    COMMISIONER OF SOCIAL
    SECURITY,

                    Defendant.



KEVIN MCNULTY, U.S.D.J.:
         This matter arises from Plaintiff Hazel Davion’s appeal of the denial of
her application for Disability Insurance Benefits. On November 10, 2020, the
Court granted Davion’s appeal and remanded the matter to an Administrative
Law Judge (“ALJ”) for a new decision. In the Opinion, I explained that the ALJ
failed to consider all of plaintiff’s severe impairments, or those impairments
combined, in his listing analysis, and failed to resolve contradictions in the
record with respect to his Residual Functional Capacity determination. (DE 25
at 10-12).1 On appeal, Davion argued that the ALJ also erred in failing to
consider that she was approaching a higher age category. (DE 20 at 32-33).
Because the matter was being remanded, I stated in the November 10 Opinion
that the ALJ’s reanalysis should consider whether the use of a higher age
category would have resulted in a finding of “disabled” instead of “not
disabled.” (DE 25 at 12).



1      Citations to the record will be abbreviated as follows. Citations to the record will be
abbreviated as follows. Citations to page numbers refer to the page numbers assigned through
the Electronic Court Filing system, unless otherwise indicated:
         “DE” = Docket entry number in this case.
         “Tr” = Administrative Record filings (DE 7)
    Case 2:19-cv-01116-KM Document 32 Filed 03/11/21 Page 2 of 7 PageID: 831




         The Commissioner of Social Security now seeks reconsideration “for the
limited purpose of removing language that the ALJ was required to consider
Plaintiff’s case as a borderline age situation.”2 (DE 28 at 2). The Commissioner
does not otherwise ask that the Court change its judgment or the Opinion’s
underlying reasoning. (Id.).
         For the reasons provided herein, I will grant the motion.

    I.      Summary
         I write primarily for the parties and assume familiarity with the facts. I
recount only those facts most pertinent to this motion.
         Davion filed for Disability Insurance Benefits on July 9, 2015. (Tr. 189-
90). In her application, Plaintiff alleged that her disability began on September
21, 2012. (Tr. 189). Plaintiff had “acquired sufficient quarters of coverage to
remain insured through December 31, 2017,” the “date last insured.” (Tr. 12).
Plaintiff was required to establish disability on or before that date to be entitled
to a period of disability and DIB. (Id.).
         Plaintiff’s claim was denied initially and upon reconsideration on
February 22, 2016. (Tr. 107, 114). Plaintiff then requested a hearing which was
held on December 4, 2017. (Tr. 12). On March 14, 2018, the ALJ concluded
that plaintiff “was not under a disability within the meaning of the Social
Security Act from September 21, 2012, through the date last insured.” (Tr. 12.)
The Appeals Council declined to review the ALJ’s decision, which became the
final agency determination. (Tr. 1). On November 10, 2020, this Court reversed
and remanded the matter for a new decision. (DE 25 at 13).
         On appeal, Plaintiff argued, inter alia, that the ALJ erred in failing to
consider that she was approaching a higher age category. (DE 20 at 32-33).
Plaintiff submitted that she “was in her 55th year,” but not yet age 55, “on the
date of expiration of insured status and less than 4 months after the decision


2       The Commissioner filed a brief in support of the motion for reconsideration under Local
Civil Rule 7.1(i). However, the Commissioner did not file a notice of motion and no such motion
was docketed. Because Plaintiff responded to the purported motion, I will consider the merits of
the Commissioner’s position despite the procedural defects.
  Case 2:19-cv-01116-KM Document 32 Filed 03/11/21 Page 3 of 7 PageID: 832




was issued.” (DE 20 at 32). Therefore, argued Plaintiff, “[t]he ALJ was aware
that on July 6, 2018 [she] would celebrate her 55th birthday and thus was
entirely able to award benefits as of the [date last insured] using the higher age
category seven months before [her] 55th birthday.” (DE 20 at 32-33). Because
the matter was to be remanded in any event, I concluded that the ALJ should
analyze whether Plaintiff’s age constituted a borderline age situation and
whether the use of a higher age category would have resulted in a finding of
“disabled” instead of “not disabled.” (DE 25 at 12). The Commissioner now
seeks reconsideration of that limited portion of the Court’s holding.

   II.      Discussion
            a. Legal standard
         In the District of New Jersey, motions for reconsideration are governed by
Local Civil Rule 7.1(i). Reconsideration is an “extraordinary remedy,” to be
granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co., 935 F. Supp.
513, 516 (D.N.J. 1996). A party seeking to persuade the court that
reconsideration is appropriate bears the burden of demonstrating one of the
following: “(1) an intervening change in the controlling law; (2) the availability of
new evidence that was not available when the court [issued its order]; or (3) the
need to correct a clear error of law or fact or to prevent manifest injustice.”
Max's Seafood Café ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d
Cir. 1999) (internal citation omitted); see also Crisdon v. N.J. Dep't of Educ., 464
F. App'x 47, 49 (3d Cir. 2012) (“The purpose of a motion for reconsideration . . .
is to correct manifest errors of law or fact or to present newly discovered
evidence.”) (internal citation omitted). “The Court will grant a motion for
reconsideration only where its prior decision has overlooked a factual or legal
issue that may alter the disposition of the matter.” Andreyko v. Sunrise Sr.
Living, Inc., 993 F. Supp. 2d 475, 478 (D.N.J. 2014).

            b. The Commissioner’s Motion for Reconsideration
         The Commissioner submits that the “Court erred as a matter of law by
stating that the ALJ should have considered Plaintiff’s case as a borderline age
  Case 2:19-cv-01116-KM Document 32 Filed 03/11/21 Page 4 of 7 PageID: 833




situation because Plaintiff ‘was within six months of a higher age category from
the date of adjudication.” (DE 28 at 2 (quoting DE 25 at 12)). The relevant
date, the Commissioner submits, was the Plaintiff’s date last insured. (Id.).
Plaintiff contends that granting or denying reconsideration will not change the
outcome of the case. (DE 31 at 2). Further, Plaintiff submits that what the
Commissioner seeks “is an admission by the Court that it ‘misspoke’ in
utilizing the phrase ‘from the date of adjudication,” which “merits no
determined opposition from [her] because it changes absolutely nothing.” (Id.).
Nevertheless, Plaintiff recommends the Court issue a “blanket denial” of the
Commissioner’s motion. (Id.)
      In the Opinion, I relied on the Hearing, Appeals, and Litigation Law
Manual (HALLEX) 1-2-2-42(B), 2016 WL 1167001 (Mar. 25 2016) in assessing
whether a borderline age situation may be present. In particular, I stated that
the Commissioner employs a two-part test to determine a borderline age
situation that may warrant use of the higher age category: (1) “Is the claimant’s
age within a few days or a few months of the next higher age category” and (2)
“Will the higher age category result in a decision of ‘disabled’ instead of ‘not
disabled.’” HALLEX, 2016 WL 1167001 at *1. “If the answer to one or both
parts of the test is ‘no,’ a borderline age situation either does not exist or would
not affect the outcome of the decision.” Id. In such instance, the ALJ will use
the claimant’s chronological age. Id. However, if the answer to both questions is
“yes,” then “a borderline age situation exists, and the ALJ must decide whether
it is more appropriate to use the claimant’s chronological age or the higher age
category.” Id.
      While the phrase “within a few days or a few months” is not defined, the
Commissioner “generally” considers it “to mean a period not to exceed six
  Case 2:19-cv-01116-KM Document 32 Filed 03/11/21 Page 5 of 7 PageID: 834




months.” Id. I relied on the following portion of the HALLEX in concluding that
a borderline age situation may be present:
      To decide the first part of the test, ALJs will assess whether the
      claimant reaches or will reach the next higher age category within
      a few days to a few months after the:

      •   Date of adjudication;
      •   Date last insured;
      •   End of disabled widow(er)'s benefit prescribed period;
      •   End of child disability re-entitlement period; or
      •   Date of cessation of disability.

Id. Plaintiff turned 55 more than six months after the date last insured and
four months after the date of adjudication. (DE 20 at 32). Based on the
language in the HALLEX, I determined that a borderline situation may be
present because Plaintiff turned 55 within six months of the date of
adjudication.
      The Commissioner submits that the relevant date for purposes of
considering Plaintiff’s was her date last insured, December 31, 2017. (DE 28 at
3). The Commissioner relies on Social Security Ruling 83-10, Titles II & XVI:
Determining Capability to Do Other Work – The Medical-Vocational Rules of
Appendix 2, 1983 WL 31251, at *8 (Jan. 1 1983). In pertinent part, that Ruling
provides:
      The regulations provide that older age is an increasingly adverse
      vocational factor for persons with severe impairments. The
      chronological ages 45, 50, 55 and 60 may be critical to a decision.
      However, the regulations also provide that age categories are not
      applied mechanically in borderline situations. For example, a rule
      for an individual of advanced age (55 or older) could be found
      applicable, in some circumstances, to an individual whose
      chronological age is 54 years and 11 months (closely approaching
      advanced age). No fixed guidelines as to when a borderline
      situation exists are provided since such guidelines would
      themselves reflect a mechanical approach.

      Under title II, a period of disability cannot begin after a worker's
      disability insured status has expired. When the person last met the
      insured status requirement before the date of adjudication, the
      oldest age to be considered is the person's age at the date last
  Case 2:19-cv-01116-KM Document 32 Filed 03/11/21 Page 6 of 7 PageID: 835




      insured. In these situations, the person's age at the time of
      decisionmaking is immaterial.

1983 WL 31251 at *8 (emphasis added).
   The Commissioner also cites the Program Operations Manual (POMS), SSA
POMS DI 25501.410 Established Onset Date (EOD) and Borderline Age. That
manual uses the same language as the HALLEX:
      In borderline age allowance determinations and decisions,
      establish the EOD on the latest date that allows the claim. This
      date must be one of the following:
         • the date of adjudication,
         • the date last insured (DLI),
         • the date that ends a disabled widow(er) benefits (DWB)
         prescribed period, or
         • the last date of a childhood disability benefit (CDB) re-
         entitlement period.

However, the POMS also provides a clarification:
      When a borderline age allowance determination relies on
      application of the next higher age category, use the following table
      to determine EOD.


   If the date when age is material to           … then EOD is…
   the allowance is…
       date of adjudication                      date of adjudication
       DLI                                       DLI
       end of DWB prescribed period              end of DWB prescribed period
       last date of CDB re-entitlement           last date of CDB re-entitlement
       period                                    period


      The Commissioner submits that because the date when age is material to
allowance for Disability Insurance Benefits is the date last insured, that date
operates as the established onset date. (DE 28 at 4). See also Kappler v. Com'r
of Soc. Sec., No. 08-5251, 2010 WL 503033, at *6 (D.N.J. Feb. 8, 2010) (“To be
  Case 2:19-cv-01116-KM Document 32 Filed 03/11/21 Page 7 of 7 PageID: 836




eligible for DIB, Plaintiff must prove that the onset of disability occurred while
Plaintiff was insured under 42 U.S.C. § 423(c).”). And, at least one court in this
District held that, for purposes of determining whether a borderline age
situation is present in a Disability Insurance Benefits case, the relevant date is
the date last insured. Kappler, 2010 WL 503033, at *6 (“[T]here is no borderline
age issue with regard to Plaintiff's DIB claim because, as noted above, the
relevant date is when Plaintiff was last deemed ‘insured.’”).
      In light of the further clarification provided by the POMS, the relevant
date in this case was Plaintiff’s date last insured. Plaintiff turned 55 years of
age on July 6, 2018, more than six months after December 31, 2017, her date
last insured. Therefore, I will grant the Commissioner’s motion for
reconsideration for the narrow purpose of removing language from the
November 10 holding stating that the ALJ must consider whether Plaintiff’s
case presents a borderline age situation.

   III.   Conclusion
      For the reasons set forth above, I will grant the Commissioner’s motion
(DE 28) for reconsideration. My earlier opinion is deemed amended in
accordance with this opinion. An appropriate order follows.
Dated: March 11, 2021

                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge
